DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 11/03/2020. Claims 1, 3-10, 14 and 19 have been amended. Claims 21 and 22 have been added. Claims 17 and 18 have been cancelled. Therefore, claims 1-16 and 19-22 are presently pending in this application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 14-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a series of steps directed to determining pressure profiles based on measurements, performing calculations based on those measurements and making a comparison between values, i.e. the determined pressure profiles and the limits. This judicial exception is not integrated into a practical application because the claims are directed to a method relating to data comparison that can be performed mentally or are analogous to human mental work with structural elements that do not add a meaningful limitation to the abstract idea because the structural elements are not directly recited as being utilized in the method steps. Specifically, this applies to claim 1 (lines 5-10), claims 2-6, claim 14 (lines 5-14), and claim 15. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jacofsky (U.S. PG Pub 20160256100) in view of Sadun (“Net change theorem” YouTube NPL, 2012).
In regard to Claim 1, Jacofsky discloses a method of adjusting pressure comprising: measuring pressure applied by a user to a first surface (Fig. 3, support surface 205) via a pressure-sensor array comprising a plurality of individual pressure sensors (Fig. 1, sensors 100 making up an array across the back of the patient); determining a pressure profile along the first surface based on measurements from the pressure-sensor array (Paragraph [0048] discloses sensors which communicate the pressure measurement. Readings from each of the sensors 100 seen in Fig. 1 would create a pressure profile); comparing the pressure profile to a first limit (Paragraph [0119] discloses step 1720 which compares a pressure measurement ; determining a cumulative pressure profile over a predetermined duration (Paragraph [0119] discloses the determination of the pressure comparison may be based on a historical trend and/or an increase over time, e.g. net change); comparing the cumulative pressure profile to a second limit (Fig. 17, step 1750 compares the pressure data against a threshold again, e.g. second limit); and adjusting one or more of a plurality of adjusting mechanisms configured to alter the pressure profile for increased comfort of the user when the pressure profile exceeds the first limit or the second limit (Paragraph [0122] discloses adjusting cells based on the previous steps as seen in Fig. 17. The cells comprise support surface adjusted by air hose assembly 300 as disclosed in Paragraph [0039] and Fig. 3).
Jacofsky does teach determining a cumulative pressure profile over a predetermined duration (Paragraph [0019] discloses the determination based on a historical trend and/or an increase over time, e.g. net change), but not explicitly disclose determining a cumulative pressure profile by integrating the pressure profile.
However, Sadun teaches a method of determining net change by integrating (timestamp 1:14 to 1:42 explains determining the net change of a function may be found through integration). Although the time stamps discuss velocity rather than pressure, this art is pertinent to Jacofsky because velocity is the net change of position over time and Jacofsky discusses determining the net change of pressure over time. Thus, this art is analogous as both are concerned with a method by which to determine net change of a variable over time.
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Jacofsky with Sadun in order to use a known method of determining net change of a function (in the case of Jacofsky, the function of pressure over time is integrated resulting in a net change in pressure which is compared to first and second limits. Paragraph [0119] directly teaches using pressure over time to determine adjustments).
In regard to Claim 9, Jacofsky discloses an adjustable seat comprising: a pressure-sensor array communicatively coupled to a controller (Fig. 1, sensors 100 making up an array across the back of the patient coupled to controller 160 disclosed in Fig. 1a and Paragraph [0029]) for determining a cumulative pressure profile over time from the pressure sensor array (Paragraph [0048] discloses sensors which communicate the pressure measurement. Readings from each of the sensors 100 seen in Fig. 1 would create a pressure profile. Paragraph [0119] discloses the determination of the pressure comparison may be based on a historical trend and/or an increase over time, e.g. net change); and a plurality of adjusting mechanisms configured to alter the cumulative pressure profile to increase a user's comfort (Paragraph [0122] discloses adjusting cells based on steps 1720 and 1750 comparing the pressure to limits), wherein the controller automatically adjusts one or more of the plurality of adjusting mechanisms based on the cumulative pressure profile (Paragraph [0122] discloses adjusting cells based on the previous steps as seen in Fig. 17).
Jacofsky does teach determining a cumulative pressure profile over a predetermined duration (Paragraph [0019] discloses the determination based on a historical trend and/or an increase over time, e.g. net change), but not explicitly disclose determining a cumulative pressure profile over time by integrating pressure values from the sensor array.
However, Sadun teaches a method of determining net change by integrating (timestamp 1:14 to 1:42 explains determining the net change of a function may be found through integration). Although the time stamps discuss velocity rather than pressure, this art is pertinent to Jacofsky because velocity is the net change of position over time and Jacofsky discusses determining the net change of pressure over time. Thus, this art is analogous as both are concerned with a method by which to determine net change of a variable over time.
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the controller disclosed by Jacofsky with the teaching of integration in order to determine a measure of interest (pressure in the case of Jacofsky) over time as taught by Sadun in order to use a known method of determining net change of a function (in the case of Jacofsky, the function of pressure over time is integrated resulting in a net change in pressure which is compared to first and second limits. Paragraph [0119] directly teaches using pressure over time to determine adjustments).
Claims 2-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jacofsky (U.S. PG Pub 20160256100) in view of Sadun (“Net change theorem” YouTube NPL, 2012), as applied to claims 1 (with respect to claims 2-18) and 9 (with respect to claims 10, 12 and 13), and in further view of Zenk (US PG Pub 20100276973).
In regard to Claim 2, Jacofsky as modified by Sadun discloses the method of claim 1, but does not disclose measuring pressure applied by the user to a second surface via the pressure-sensor array (although Jacofsky does disclose in paragraphs [0007] and [0030] that the bed with one surface may be a chair which has two surfaces).
However, Zenk discloses a method of adjusting pressure comprising measuring pressure applied by the user to a second surface via the pressure-sensor array (Fig. 2, first surface 203 and second surface 202).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the single surface disclosed by Jacofsky (Fig. 2, bed with one surface) to be configured as a chair with two surfaces (Zenk – Fig. 3 chair) in order to apply the method of pressure adjustment while the user is sitting in a chair instead of lying in a bed (Jacofsky – paragraphs [0007] and [0030] discloses the method of adjusting pressure may be carried out in either a chair or bed configuration while the pressure sensors are still attached to the user as seen in Fig. 1B).
In regard to Claim 3, Jacofsky as modified by Sadun and Zenk discloses the method of claim 2, further comprising calculating pressure profiles of the first surface and the second surface (Paragraphs [0013-0014] disclose determining pressure profiles) but does not disclose adjusting one or more of a plurality of adjusting mechanisms based a ratio of the pressure profiles.
However, Zenk further teaches adjusting one or more of a plurality of adjusting mechanisms based a ratio of the pressure profiles 
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further modify the method disclosed by Jacofsky as modified by Sadun and Zenk with the method step of adjusting pressure based on pressure ratios as taught by Zenk in order to remove the particular weight, size and physique of the user from the measuring process (Zenk – Paragraph [0048]).
In regard to Claim 4, Jacofsky as modified by Sadun discloses the method of claim 1, but does not disclose further comprising establishing weighted-pressure values for the pressure profile based on corresponding locations of the plurality of individual pressure sensors within the pressure-sensor array.
However, Zenk does teach establishing weighted-pressure values for the pressure profile based on corresponding locations of the plurality of individual pressure sensors within the pressure-sensor array (Paragraph [0044] discloses obtaining quotients. Paragraph [0045] discloses using two locations within the backrest portion of the sensor array which then in Paragraph [0047] is used as “vertical” pressure ratio which is interpreted as the weighted value of the backrest. The same is done for the “horizontal” ratio in the seat cushion and these two representative ratios are matched to the ergonomic ideal in order to measure pressure irrespective to any one particular individual’s weight – paragraph [0048]).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further modify the method disclosed by Jacofsky as modified by Sadun and Zenk with the method step of establishing weighted pressure values based on pressure ratios as taught by Zenk
In regard to Claim 5, Jacofsky as modified by Sadun and Zenk discloses the method of claim 4, but does not disclose further comprising determining high-pressure regions based on a proximity of weighted-pressure values having higher values compared to a baseline weighted-pressure value.
However, Zenk does further teach determining high-pressure regions based on a proximity of weighted-pressure values having higher values compared to a baseline weighted-pressure value (Zenk; Paragraph [0048] discloses the values are compared to “ergonomic ideals” so it is interpreted that when the system detects a mismatch between the current ratios and the idea, a high pressure region has been determined).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further modify the method disclosed by Jacofsky as modified by Sadun and Zenk with the additional method step of comparing high pressure values to a baseline in order to compare user data to an ergonomic ideal (Zenk; Paragraph [0048]).
In regard to Claim 6, Jacofsky as modified by Sadun and Zenk discloses the method of claim 4, wherein determining a cumulative pressure profile comprises calculating integrated pressure values over time for the predetermined duration (the combination of Jacofsky and Sadun in claim 1 teaches using integration to determine pressure values over time).
In regard to Claim 7, Jacofsky as modified by Sadun and Zenk discloses the method of claim 1, wherein adjusting one or more of the plurality of adjusting mechanisms includes adjusting one or more of position motors, massagers, lumbar supports (Jacofsky; Paragraph [0029] discloses actuators adjusting the positions of the support sections), and inflating or deflating the air bladders (Jacofsky; Paragraph [0039] discloses inflatable sections which is interpreted as air bladders).
In regard to Claim 8, Jacofsky as modified by Sadun and Zenk discloses the method of claim 7, further comprising providing a custom configuration setting the first limit and the second limit according to a custom algorithm determined for a particular user (Jacofsky; Paragraph [0119] discloses use of threshold and further discloses in addition passing the threshold may also be based on patient’s clinical measurements. Calculating and comparing clinical measures to the pressure per individual is interpreted as a custom algorithm for a particular user).
In regard to Claim 10, Jacofsky as modified by Sadun disclose the adjustable seat of claim 9, wherein the plurality of adjusting mechanisms comprise air bladders (Jacofsky; Fig. 3, adjustable elements described as inflatable sections in Paragraph [0039]), 
Jacofsky as modified by Sadun does not disclose position motors and lumbar supports.
However, Zenk does disclose an adjustable seat wherein adjusting mechanism include position motors (Paragraph [0023] discloses electrically adjustable seat components which in Paragraph [0024] lists as seat length, tilt, height; backrest inclination and headrest), and lumbar supports (Paragraph [0028] discloses lumbar support).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to obvious to modify the device disclosed by Jacofsky as modified by Sadun to take the form of a chair (Jacofsky – paragraphs [0007] and [0030] discloses the method of adjusting pressure may be carried out in either a chair or bed configuration) with additional adjustment mechanisms taught by Zenk in order to provide 
In regard to Claim 12, Jacofsky as modified by Sadun disclose the adjustable seat of claim 9, discloses adjustable pressure system may be configured as either a bed or a chair (a bed having 1 surface, but a chair have a seat bottom and a forward-facing surface) but does not disclose wherein the pressure-sensor array is integrated into a seat such that individual pressure sensors are positioned along a top surface of a seat bottom and a forward-facing surface of a seat back for measuring pressure applied by a user seated in the seat.
However, Zenk does teach an adjustable seat wherein the pressure-sensor array is integrated into a seat such that individual pressure sensors are positioned along a top surface of a seat bottom (Fig. 2, sensors 17 and 18 are positioned on mechanisms 7 and 8 in the seat) and a forward-facing surface of a seat back for measuring pressure applied by a user seated in the seat (Fig. 2, sensors 11-16 are positioned on mechanisms 1-6 in the backrest. This arrangement allows for comparing pressure ratios between the two surfaces in order to determine pressure information irrespective of any one particular individual’s weight as disclosed in Paragraph [0048]).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the single surface disclosed by Jacofsky Zenk; Paragraph [0048])
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jacofsky (U.S. PG Pub 20160256100) in view of Sadun (“Net change theorem” YouTube NPL, 2012), and Zenk (US PG Pub 20100276973), as applied to claim 12, and in further view of Von Ballmoos (US PG Pub 20170151895).
In regard to Claim 13, Jacofsky as modified by Sadun and Zenk disclose the adjustable seat of claim 12, wherein the chair is a vehicle chair (Zenk; Paragraph [0019]) and the controller is configured to maintain comfort of the pilot seat or the co-pilot seat during long-duration flights by automatically adjusting one or more of the plurality of adjusting mechanisms based on the cumulative pressure profile (Zenk; Paragraph [0062] discloses the ability for the chair to operate over a long duration and, to reiterate, Jacofsky Paragraph [0122] discloses making adjustments with adjusting mechanisms to adjust the pressure profile as outlined in Fig. 13 and Paragraph [0047] of Zenk discloses ergonomic ideals which is referring to design for efficiency and comfort in a working environment) but does not explicitly disclose wherein the seat is a pilot seat or a co-pilot seat onboard an aircraft.
However, Von Ballmoos teaches an adjustable chair wherein the seat is a pilot seat or a co-pilot seat onboard an aircraft (Paragraph [0025] discloses a seat in a plane. Paragraph .
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjustable chair as disclosed by Jacofsky as modified by Sadun and Zenk to be placed inside a plane for a pilot in order to provide vehicle operators, specifically pilots, a comfortable and adjustable seat while operating the vehicle (Von Ballmoos; Paragraph [0038]. Further, this is interpreted as relating to ergonomics which Zenk discloses as important in implementing the pressure sensor array).
Claims 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Zenk (US PG Pub 20100276973) in view of Jacofsky (U.S. PG Pub 20160256100) and in further view of Sadun (“Net change theorem” YouTube NPL, 2012),
In regard to Claim 14, Zenk discloses a seat adjustment method comprising: measuring pressure applied to a surface of a user device via an array of pressure sensors to determine an array of pressure values (Paragraph [0084]; Fig. 2 sensors 11-18) in real-time via a controller (Paragraph [0017] discloses sensors connected to a control unit); weighting the pressure values based on locations of corresponding pressure sensors of the array to determine weighted-pressure values (Paragraph [0044] discloses obtaining quotients. Paragraph [0045] discloses using two locations within the backrest portion of the sensor array); determining one or more regions of differential pressure based on the weighted- pressure values (Paragraph [0047] discloses a vertical and horizontal region ratios) and a proximity of the corresponding pressure sensors (Paragraph [0046] disclose the proximity of the sensors may be two on each region and alternatively Paragraph [0049] discloses it may be more precise ; adjusting a configuration of the user device for reducing a magnitude of the differential pressure at the one or more regions (Paragraph [0048] discloses comparing the horizontal and vertical region ratios to adjust to an ergonomic ideal which is interpreted as reduced pressure); 
Zenk does not disclose determining a cumulative pressure profile based on calculating integrated pressure values over a predetermined duration; and adjusting a configuration of the user device for maintaining comfort based on the cumulative pressure profile.
However, Jacofsky teaches a method of adjusting pressure comprising determining a cumulative pressure profile based on pressure values over a predetermined duration (Paragraph [0119] discloses the determination of the pressure comparison may be based on a historical trend and/or an increase over time, e.g. net change); and adjusting a configuration of the user device for maintaining comfort based on the cumulative pressure profile (Paragraph [0122] discloses adjusting cells based on the previous steps as seen in Fig. 17. The cells comprise support surface adjusted by air hose assembly 300 as disclosed in Paragraph [0039] and Fig. 3. This method step is carried out by similar inflation elements disclosed in Zenk in Paragraph [0119]).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method of adjusting pressure as disclosed by Zenk with the method steps of determining pressure profiles over time and adjusting pressure based on those profiles as taught by Jacofsky
However, Zenk as modified by Jacofsky does teach determining a cumulative pressure profile over a predetermined duration (Jacofsky; Paragraph [0019] discloses the determination based on a historical trend and/or an increase over time, e.g. net change), but does not disclose determining the cumulative pressure profile based on calculating integrated pressure over time.
However, Sadun teaches a method of determining net change by integrating (timestamp 1:14 to 1:42 explains determining the net change of a function may be found through integration). Although the time stamps discuss velocity rather than pressure, this art is pertinent to Jacofsky because velocity is the net change of position over time and Jacofsky discusses determining the net change of pressure over time. Thus, this art is analogous as both are concerned with a method by which to determine net change of a variable over time.
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Zenk as modified by Jacofsky with the method step of integration as taught by Sadun in order to use a known method of determining net change of a function (in the case of Jacofsky, the function of pressure over time is integrated resulting in a net change in pressure which is compared to first and second limits. Paragraph [0119] directly teaches using pressure over time to determine adjustments).
In regard to Claim 15, Zenk as modified by Jacofsky and Sadun discloses the method of claim 14, further comprising determining a pressure distribution based on the array of pressure values (Zenk; Paragraph [0093] the weighted values derived from the sensors characterize the pressure distribution of the user on the seat).
In regard to Claim 19, Zenk as modified by Jacofsky and Sadun discloses the method of claim 14, further comprising adjusting a configuration of the user device for maintaining comfort based on one or more of the cumulative pressure profile, a pressure map, a pressure distribution, and personal preferences of a user (Zenk; Paragraph [0118]; Fig. 2, lifting elements 1-8 disclose adjustments in response to the pressure profile).
In regard to Claim 20, Zenk as modified by Jacofsky and Sadun discloses the method of claim 19, wherein adjusting the configuration of the user device comprises adjusting components of the user device to adjust one or more of firmness, lumbar support, body position, posture, and temperature (Paragraph [0118]; Fig. 2, lifting elements 1-8 disclose adjustments in response to the pressure profile, these lifting elements necessarily adjust the body position because they are applying force to the user in order to alter their pressure distribution).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jacofsky (U.S. PG Pub 20160256100) in view of Sadun (“Net change theorem” YouTube NPL, 2012) and in further view of Zenk (U.S. PG Pub 20100276973) and Giasson (U.S. Patent 8585146).
In regard to Claim 11, Jacofsky as modified by Sadun disclose the method of claim 9, wherein the plurality of adjusting mechanisms are configured to adjust firmness (Paragraph [0036] discloses the adjustable elements are inflatable which is interpreted as providing firmness to the user as they inflate. The air filled chamber becomes more firm as air fills it) based on the cumulative pressure profile (Jacofsky
Jacofsky as modified by Sadun does not disclose adjusting mechanisms configured to adjust lumbar support and posture.
However, Zenk does disclose an adjustable seat wherein adjusting mechanism include position motors (Paragraph [0023] discloses electrically adjustable seat components which in Paragraph [0024] lists as seat length, tilt, height; backrest inclination and headrest), and lumbar supports (Paragraph [0028] discloses lumbar support). 
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to obvious to modify the device disclosed by Jacofsky as modified by Sadun to take the form of a chair (Jacofsky – paragraphs [0007] and [0030] discloses the method of adjusting pressure may be carried out in either a chair or bed configuration) with additional adjustment mechanisms taught by Zenk in order to provide additional adjustment which would affect the pressure the user experiences sitting in a chair in an upright position (seat tilt and lumbar support would not be critical for the embodiment of Jacofsky while the user is supine in a bed, but the chair configuration would open the possibility to further customization such as the ones taught by Zenk in order to conform to the needs of the user while upright and performing a task such as operating a vehicle which is disclosed in Paragraph [0079]).
Jacofsky as modified by Sadun and Zenk does not disclose the plurality of adjusting mechanisms are configured to adjust temperature.
However, Giasson teaches a chair with massagers and thermal therapy units
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the backrest disclosed by Zenk with the imbedded heating elements taught by Giasson in order provide relaxing effects to the user.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zenk (U.S. PG Pub 20100276973) in view of Jacofsky (U.S. PG Pub 20160256100) and in further view of Sadun (“Net change theorem” YouTube NPL, 2012), as applied to claim 14, in view of Hsu (U.S. PG Pub 20150170494).
In regard to Claim 16, Zenk as modified by Jacofsky and Sadun discloses the method of claim 14, but does not disclose further comprising determining a pressure map based on the array of pressure values and displaying the pressure map on a user interface.
However, Hsu discloses a pressure monitoring system determining a pressure map based on the array of pressure values and displaying the pressure map on a user interface (Paragraph [0069] and Fig. 2 discloses an interface screen which displays pressure map 14 in order to provide visual feedback to the user).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine the automatically adjusting chair disclosed by Zenk as modified by Jacofsky and Sadun with the graphical interface taught by Hsu in order to provide a visual representation of the pressure the user is experiencing (Hsu; Paragraph [0035]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jacofsky (U.S. PG Pub 20160256100) and in further view of Sadun (“Net change theorem” YouTube NPL, 2012), as applied to claim 9, and in further view of Tarplee
In regard to Claim 21, Jacofsky as modified by Sadun disclose the adjustable seat of claim 9, but does not disclose comprising massagers located internally to increase a user’s comfort by massaging a user’s muscles.
However, Tarplee discloses a massage bed comprising massagers located internally to increase a user’s comfort my massaging a user’s muscle (Fig. 7 and Paragraph [0054] discloses a motor housed internally of housing 174 in order to impart vibrations to the user – Paragraph [0002]. Paragraph [0049] discloses the motor is housed in the frame).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the bed frame disclosed by Jacofsky as modified by Sadun (Jacofsky discloses in Paragraph [0036] has both a frame 130 and mattress 215 with support surface 205) with the massagers taught by Tarplee in order to provide vibrations for a massage effect (Tarplee; Paragraph [0002]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jacofsky (U.S. PG Pub 20160256100) in view of Sadun (“Net change theorem” YouTube NPL, 2012), as applied to claim 9, and in further view of Eiden (U.S. Patent 3019784).
In regard to Claim 22, Jacofsky as modified by Sadun disclose the adjustable seat of claim 9, but does not disclose comprising thermal therapy units having one or more pads located inside the system, the thermal therapy units being configured to provide heating or cooling to increase a user's comfort.
However, Eiden discloses a mattress comprising thermal therapy units having one or more pads located inside the system, the thermal therapy units being configured to provide heating or cooling to increase a user's comfort (Fig. 2; Col. 3, lines 66-70 discloses heating pad 3 containing thermal wire within a cushion 2 in order to provide heat therapy). 
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the cushion disclosed by Jacofsky (Paragraph [0004] refers to the adjustable sections in these types of beds as cushion sections and Paragraph [0036] discloses to the sections as padded layers which is interpreted as being cushions) to include the heating pad as taught by Eiden in order to provide heating and cooling therapy.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 11/03/2020, with respect to the rejections of independent claims 1, 9 and 14 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied reference Jacofsky.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STANDARD whose telephone number is (571)270-1501.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STANDARD/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773